DETAILED ACTION
This is in response to the amendment filed on 01/08/2021. Claims 1-20 are pending in this Action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In response to the first Office Action, claims 5, 12, and 19 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendment regarding claim objection is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/08/2021 and 02/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/082021 have been fully considered but they are not persuasive. 
The Applicant in pages 8-10 of the Remark argues that:
…The Examiner argues that the information described in relation to a patient and healthcare provider corresponds to both separate objects and separate tenants. See Office Action, page 4. However, Dahmani does not explicitly disclose these elements of claim 1 and the Examiner has not established that is configuration would be inherent in the system of Dahmani.
In the present case, it is not necessary that the information related to patient information and payment information be stored in separate objects or be regarded by the system of Dahmani. For example, the information can be included in a single object associated with a single tenant (e.g., a healthcare provider). By failing to require the information alleged by the Examiner to be located within separate objects and/or associated with separate tenants in the system of Dahmani, Dahmani fails to inherently disclose “performing, by the multi-tenant server, one or more operations of the smart contract, which are associated with the one or more conditions, in response to determining that the one or more conditions of the smart contract have been met by the first physical object of the first tenant, wherein the one or more operations are performed in relation to a second physical object of a second tenant in the peer-to-peer blockchain network” (emphasis added) as recited in claim 1.
Thus, for at least the reasons presented above, Dahmani fails to teach each element of claim 1. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the anticipation rejection of claim 1.
Independent claims 8 and 15 contain limitations analogous to those recited in claim 1. For at least the reasons provided above in relation to claim 1, the Applicant submits that Dahmani fails to teach or suggest each element of claims 8 and 15. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the anticipation rejection of claims 8 and 15.
	The Examiner respectfully disagrees for the following reasons:
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	As it recommended in MPEP 2111, the Examiner must give that limitations of a claim their broadest and reasonable interpretation in light of the specification without reading or importing the limitations of the specification into the claim. Accordingly, the 
Based on aforementioned explanation the Examiner maps the patient records of Dahmani to “a first physical object” and the payment data which is separate and distinct from the patient record to “a second physical object.” The Examiner further notes that the subject matter of the “first and second physical objects” and “one or more operation” are not exclusively defined by claim 1. However, the applicant has the opportunity to amend the claim and define the subject matter of “physical objects” and “one or more operations.”
The Examiner holds that Dahmani in at least Fig. 2-4, para 11-13, and 41-43 discloses executing an operation based on the smart contract, in response to determining that the condition of the smart contract met by the patient records (i.e. first physical object) such as cholesterol level or usage of medications which corresponds to the limitation of “performing, by the multi-tenant server, one or more operations of the smart contract, which are associated with the one or more conditions, in response to determining that the one or more conditions of the smart contract have been met by the first physical object of the first tenant” as recited in claim 1.
Moreover, Dahmani in at least Fig. 2-4, para 11-13, and 41-43 discloses executing the operation of distributing a payment (i.e., “a second physical object”) that associated with a second tenant/party (e.g. healthcare provider or pharmaceutical  which corresponds to the limitation of “wherein the one or more operations are performed in relation to a second physical object of a second tenant in the peer-to-peer blockchain network”, as recited in claim 1.
Therefore, based on above reasoning and explanation and given the claimed limitations their broadest and reasonable interpretations, Duhmani discloses all the limitations of claim 1.
The same response as set forth above applies to argument against claims 8 and 15.
The prior 35 USC 102 and 103 rejections of the claims are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dahmani, US 2020/0185070.
Regarding claim 1,
Dahmani discloses a method for a multi-tenant server to manage data in a peer-to-peer blockchain network, the method comprising: 
monitoring, by the multi-tenant server, one or more fields of a first physical object of a first tenant in the peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled (See Dahmani: at least Fig. 1-2, para 9-12, 17, 28, 40-43, and 52, a server 125 or 305 monitoring a metric (i.e. field) of health data of a patient (i.e. physical object) of a first party/tenant of multi parties/tenants in a peer-to-peer network to determine when a condition of a smart contract met); 
determining, by the multi-tenant server, that one or more conditions of the smart contract have been met by the first physical object of the first tenant (See Dahmani: at least Fig. 2-4, para 9-12, and 40-43, determine that at least a condition of the smart contract met); and 
performing, by the multi-tenant server, one or more operations of the smart contract, which are associated with the one or more conditions, in response to determining that the one or more conditions of the smart contract have been met by the first physical object of the first tenant (See Dahmani: at least Fig. 2-4, para 11-13, and 41-43, in response to determining that the condition of the smart contract met by the patient records (i.e. first physical object) such as cholesterol level or usage of medications, executing an operation based on the smart contract), 
wherein the one or more operations are performed in relation to a second physical object of a second tenant in the peer-to-peer blockchain network (See Dahmani: at least Fig. 2-4, para 11-13, and 41-43, executing the operation (Note that based on broadest and reasonable interpretation (BRI), the operation could be any type of operation) of distributing a payment (the payment data corresponds to “a second physical object.” The claims does not define the “second physical object” and based on .
Regarding claims 8 and 15,
the scope of the claims are substantially the same as claim 1, and are rejected on the same basis as set forth for the rejection of claim 1.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani, US 2020/0185070 in view of Bastide et al., US 2018/0173719 (Bastide, hereafter).
Regarding claim 2,
Dahmani discloses wherein the one or more operations include: generating, by the multi-tenant server on behalf of the second tenant in the peer-to-peer blockchain network, a transaction object (See Dahmani: at least Fig. 2-4, para 16, 34, 52, generating a transaction object so the data could be pushed into blockchain nodes) and making a copy of data and transaction available to a third tenant such as banking institution (See Dahmani: at least Fig. 2-4, para 14-15, 28, 38, 42). However, Dahmani does not explicitly teach attempt to obtain consensus for altering a third physical object corresponding to the third tenant based on data in the second physical object of the second tenant.
 On the other hand, Bastide discloses requesting consensus of other entities for changing applied to a shared file based on data available to the entity (See Bastide: at least para 25 and Fig. 3B). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Dhamani with Sharma’s teaching in order to making, by the multi-tenant server on behalf of the second tenant, the transaction object available to a third tenant in the peer-to-peer blockchain network to attempt to obtain consensus for altering a third physical object corresponding to the third tenant based on data in the second physical object of the second tenant, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing the method to validate the changes to records based on consensus which results in increasing the trust and security of the method.
Regarding claims 9 and 16,
the scope of the claims are substantially the same as claim 2, and are rejected on the same basis as set forth for the rejection of claim 2.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani, US 2020/0185070 in view of Bastide et al., US 2018/0173719 and further in view of Sharma et al., US 2019/0087449 (Sharma, hereafter).
Regarding claim 5,
determining, by the multi-tenant server, a consensus for adding the smart contract to the peer-to-peer blockchain network.
On the other hand, Sharma discloses adding a new generated contract to a blockchain upon consensus among all the stakeholders (See Sharma: at least para 88). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Dahmani and Bastide with Sharma’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing the method to generate a new smart contract and add it to the blockchain network for validation and verification based on majority consensus which results in increasing the trust and security of the method.
Regarding claim 6,
the combination of Dahmani, Bastide, and Sharma discloses committing, by the multi-tenant server, the smart contract to the peer-to-peer blockchain network in response to determining consensus for the smart contract in the peer-to-peer blockchain network, wherein committing the smart contract to the peer-to-peer blockchain network includes adding a first set of blocks to ledgers of all tenants in the peer-to-peer blockchain network, including the first tenant, the second tenant, and the third tenant (See Dahmani: at least Fig. 2-4, para 14-16, 18, and 52, committing/executing the contract based consensus and adding a record to ledgers of participants).

the combination of Dahmani, Bastide, and Sharma discloses determining, by the multi-tenant server, a consensus for a modification to the smart contract in the peer-to-peer blockchain network; and committing, by the multi-tenant server, the modification to the smart contract to the peer-to-peer blockchain network in response to determining consensus for the modification in the peer-to-peer blockchain network, wherein committing the modification to the peer-to-peer blockchain network includes adding a second set of blocks to the ledgers of all the tenants in the peer-to-peer blockchain network, including the first tenant, the second tenant, and the third tenant (See Dahmani: at least Fig. 2-4, para 14-16, 18, 42, and 52).
Regarding claims 12-14,
the scopes of the claims are substantially the same as claims 5-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 5-7, respectively.
Regarding claims 19-20,
the scopes of the claims are substantially the same as claims 5-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 5-6, respectively.

Allowable Subject Matter
Claims 3-4, 10-11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
03/25/2021